Name: 92/244/EEC: Commission Decision of 8 April 1992 concerning the import of live pigs, fresh pigmeat and pigmeat products from Czechoslovakia and amending Decisions 82/425/EEC and 91/449/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  animal product;  political geography;  international trade
 Date Published: 1992-05-09

 Avis juridique important|31992D024492/244/EEC: Commission Decision of 8 April 1992 concerning the import of live pigs, fresh pigmeat and pigmeat products from Czechoslovakia and amending Decisions 82/425/EEC and 91/449/EEC Official Journal L 124 , 09/05/1992 P. 0040 - 0041 Finnish special edition: Chapter 3 Volume 42 P. 0031 Swedish special edition: Chapter 3 Volume 42 P. 0031 COMMISSION DECISION of 8 April 1992 concerning the import of live pigs, fresh pigmeat and pigmeat products from Czechoslovakia and amending Decisions 82/425/EEC and 91/449/EEC (92/244/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Directive 91/496/EEC (2), and in particular Article 19 thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks for animals entering the Community from third countries and modifying Directives 89/662/EEC, 90/425/EEC and 90/675/EEC, as amended by Directive 91/628/EEC (3), and in particular Article 18 thereof, Whereas the animal health conditions and veterinary certification for imports of fresh meat from Czechoslovakia were established by Commission Decision 82/425/EEC (4); Whereas the model for the veterinary certification for imports of meat products from Czechoslovakia was established by Commission Decision 91/449/EEC (5); Whereas the competent veterinary authorities of Czechoslovakia have reported outbreaks of classical swine fever in the Slovak Republic, and whereas the competent veterinary authorities of Czechoslovakia have taken health measures including the prevention of movement of pigs and pigmeat from the Slovak to the Czech Republic; Whereas this situation is likely to constitute a serious risk to animal health in the European Community and therefore the suspension of imports from the Slovak Republic of live pigs, fresh pigmeat including wild boarmeat and pigmeat products other than those having undergone a complete heat treatment is justified; Whereas the relevant animal health certificates must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall not authorize import from the Slovak Republic of Czechoslovakia of domestic animals of the porcine species, fresh meat and meat products from such animals and including wild boars other than meat products which have undergone heat treatment in a hermetically sealed container to an Fo value of 3,00 or more or which have otherwise been treated to ensure an internal temperature of not less than 80 ° Celsius. Article 2 Annex A to Decision 82/425/EEC is hereby amended as follows: 1. after the words 'Exporting country: Czechoslovakia', the words '(excluding, in the case of fresh meat from swine, the Slovak Republic)'; 2. in Section IV, point 1, first indent, after the words 'territory of Czechoslovakia', the words '(excluding, in the case of swine, the Slovak Republic), are added. Article 3 Decision 91/449/EEC is hereby amended as follows: 1. in Annex A, Part II, the word 'Czechoslovakia' is followed by the words '(excluding, in the case of products derived from the meat of swine, the Slovak Republic)'; 2. in Annex C, Part II, Czechoslovakia is included in the list of countries approved to use the model animal health certificate in Part I of Annex C. Article 4 This Decision is addressed to the Member States. Done at Brussels, 8 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 340, 11. 12. 1991, p. 17. (4) OJ No L 186, 30. 6. 1982, p. 48. (5) OJ No L 240, 29. 8. 1991, p. 28.